Nichols, Chief Justice.
The appellant and her husband were granted a divorce on February 12, 1976, and the former husband died on June 4, 1976. The decree entered in the divorce action granted a divorce between the parties and awarded the wife $300 attorney fees. Each of the parties owned a 50 percent undivided interest in the marital domicile and each prayed in their petition that it be awarded to them, but the decree was silent as to the property. The former wife now brings this action to amend the judgment so as to award the former husband’s interest in the marital domicile to her. The petition alleged that the failure to award appellant this property was a clerical mistake in the judgment.
There is no transcript of the evidence introduced on the hearing of the divorce case, and we must therefore assume that the evidence authorized the judgment as entered. Brown v. Brown, 230 Ga. 566, 568 (198 SE2d 182) (1973). This case is distinguishable from Moore v. Moore, 229 Ga. 600 (193 SE2d 608) (1972), where a judgment was entered on a verdict after one of the parties to the divorce action had died, and Smith v. Smith, 230 Ga. 238 (196 SE2d 437) (1973), where the original judgment was mistakenly entered contrary to the intention of both parties as shown on the motion to correct the verdict. The trial court did not err in denying the motion to amend the *622judgment.
Submitted March 21, 1977 —
Decided April 7, 1977.
Richard L. Parker, for appellant.
Mathews, Knight, Jones & McNabb, Nathan G. Knight, for appellee.

Judgment affirmed.


Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.